OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street, 11th Floor New York, NY 10281-1008 April 3, 2012 VIA EDGAR Securities and Exchange Commission Mail Stop 0-7, Filer Support 6432 General Green Way Alexandria, VA 22312 Re: Rochester Fund Municipals (the “Registrant”) Reg. No. 33-03692; File No. 811-03614 To the Securities and Exchange Commission: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), I hereby represent that the form of Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 39 to the Registrant’s Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on March 29, 2012. Sincerely, /s/ Amy E. Shapiro Amy E. Shapiro Vice President & Assistant Counsel 212-323-5922 ashapiro@oppenheimerfunds.com cc: Kramer Levin Naftalis & Frankel LLP KPMG LLP Gloria LaFond Taylor V. Edwards
